DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application is a 371 of PCT/IN2018/050637 filed October 8, 2018.
In view of the preliminary amendment filed March 25, 2020, claims 1-15 have been cancelled, and new claims 16-34 have been added. Claims 16-34 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 (line 7), the recitation “preferably” is considered indefinite. It is unclear if the items recited after/or before the recitation are to be used to set the metes and bounds of the claim.


Claim 1 (line 14-15), an improper use of MARKUSH GROUPS is recited in claim. The term “is selected from the group consisting of ……. or …” is improper. It should be corrected to “are selected from a group consisting of ….., and ….”  See MPEP 2173.05 (h). Because the recited MARKUSH GROUPS comprise a combination of “or”, “such as”, and “and”, one of ordinary skill in art would not be able understand the boundaries of the group(s).
Claim 23 (line 1-2), an improper use of MARKUSH GROUPS is recited in claim. The term “is selected from the group consisting of ……. or …” is improper. It should be corrected to “are selected from a group consisting of ….., and ….”  See MPEP 2173.05 (h). 
Claim 24 (line 2-5), an improper use of MARKUSH GROUPS is recited in claim. The term “is selected from the group consisting of ……. or …” is improper. It should be corrected to “are selected from a group consisting of ….., and ….”  See MPEP 2173.05 (h). 
Claim 25 (line 1-2), an improper use of MARKUSH GROUPS is recited in claim. The term “is selected from the group consisting of ……. or …” is improper. It should be 
Claim 27 (line 2), the recitation “preferably” is considered indefinite. It is unclear if the items recited after/or before the recitation are to be used to set the metes and bounds of the claim.
Claim 29 (line 1-3), an improper use of MARKUSH GROUPS is recited in claim. The term “is selected from the group consisting of ……. or …” is improper. It should be corrected to “are selected from a group consisting of ….., and ….”  See MPEP 2173.05 (h). 
The dependent claims of these 112 rejected claims are also included in the 112 rejection because the issues of the 112 rejected claims are read into their dependent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferraro et al. (US 7,371,806 B2).

    PNG
    media_image1.png
    620
    812
    media_image1.png
    Greyscale



Ferraro et al. (col. 1, line 12-31) disclose ethylene copolymers prepared using a titanium compound supported with magnesium chloride and an alkylaluminum compound. 

    PNG
    media_image2.png
    405
    476
    media_image2.png
    Greyscale


Ferraro et al. (col. 2, line 55-62) also disclose that the preferred titanium compounds are titanium tetra-halides and titanium tetra-alkoxides. 

    PNG
    media_image3.png
    159
    473
    media_image3.png
    Greyscale



Ferraro et al. (col. 4, line 4-12) clearly disclose an empirical formula of the complexes of magnesium halides with titanium alcoholate. 

    PNG
    media_image4.png
    181
    469
    media_image4.png
    Greyscale



Regarding the claimed molar ratios, Ferraro et al. (col. 4, line 43-46) clearly disclose a magnesium/titanium molar ratios of 30:1 to 3:1, meeting the ratios requirements of claims 17, 18.

    PNG
    media_image5.png
    84
    480
    media_image5.png
    Greyscale



Regarding claims 19, 20, which claims a molar ratios of Al/Ti in the range of 8 to 16 (claim 19) or 12 to 16 (claim 20), Ferraro et al. (col. 4, line 34-36) clearly disclose a magnesium/electron (or magnesium/aluminum) donor molar ratios of 2:1 to 30:1. Combining the Mg/Ti molar ratio range with the Mg/Al (electron donor) ratio range would result a Mg/Al/Ti ratio ranges from 2:1:0.67 to 30:1:0.1. Therefore, the Al/Ti molar ratio ranges from 1:0.67 to 1:0.1 or ranges from 1.5:1 to 10:1, which significantly overlaps with the Al/Ti molar ratio range requirements of claims 19, 20. 

    PNG
    media_image6.png
    62
    471
    media_image6.png
    Greyscale



Since the molar ratios of claims 17-20 have been adequately taught in Ferraro et al., the examiner has a reasonable basis that the weight % of the M, M’ and Al components of claim 21 are inherently possessed in the compositions as taught in Ferraro et al. 

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ferraro et al. (US 7,371,806 B2). 

    PNG
    media_image7.png
    286
    812
    media_image7.png
    Greyscale



Set forth from paragraph 7 of instant office action, the parent claims of claims 22-25 have been anticipated by the teachings of Ferraro et al.
Regarding claims 22-25, Ferraro et al. (col. 4, line 6-25) disclose a temperature range of 80-130 oC for the MgCl2 and titanium alcoholate to react, and disclose a temperature range of 80-135 oC for activation with electron donor, meeting the 69-100 oC temperatures requirements being claimed.  

    PNG
    media_image8.png
    439
    465
    media_image8.png
    Greyscale



Regarding the claimed “stirring” feature, Ferraro et al. (col. 11, line 6-35) indicate that stirring was used in the presence of hydrocarbon solvents (heptane or n-heptane) throughout the process.

    PNG
    media_image9.png
    591
    476
    media_image9.png
    Greyscale



The difference between the invention of claims 22-25 and Ferraro et al. is that Ferraro et al. do not teach the length of time in the range of 2 to 8 hours to afford heterogeneous precatalyst.
However, Ferraro et al. (col. 4, line 20-25) clearly disclose a process indicating the beginning of the formation of catalyst products after the addition of electron donor at a temperature ranging from 80 to 135 oC, and the ending of the process with “washing it with the hydrocarbon solvent”. Motivated by the expectation of success of varying the reaction time to optimize the yield of the catalyst produced, it would have been obvious to one of ordinary skill in art to obtain the range of time as claimed. (see also MPEP 2144.05, II, A.)

    PNG
    media_image10.png
    442
    466
    media_image10.png
    Greyscale



II.    ROUTINE OPTIMIZATION
A.    Optimization Within Prior Art Conditions or Through Routine Experimentation
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").


Allowable Subject Matter
12.	Claims 26-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, providing that the 112 rejections are overcome.

13.	The following is an examiner’s statement of reasons for allowance:
As of the date of this office action, the examiner has not located or identified any reference that can be used singularly or in combination with another reference including the closest prior art of Ferraro et al. (US 7,371,806 B2) and Hjertberg et al. (US 9,676,877) to render the present invention anticipated or obvious to one of ordinary skill in the art. Although Ferraro et al. teach the catalyst system as claimed, there is inadequate teaching in Ferraro et al. to indicate that a disentangled UHMWPE can be prepared using the disclosed catalyst system. Although Hjertberg et al. disclose the use of Ziegler Natta catalyst for producing disentangled UHMWPE(s), the disclosed catalyst system do not involve the use of titanium tetra-alkoxides, nor there is any indication that the catalyst system disclosed in Ferraro et al. can be an effective catalyst for producing disentangled UHMWPE(s). Therefore, the examiner has a reasonable basis to believe that the invention of claims 26-34 can be considered novel.

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM K CHEUNG whose telephone number is (571)272-1097.  The examiner can normally be reached on Monday thru Friday: 8:30AM -6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM K CHEUNG/           Primary Examiner, Art Unit 1762                                                                                                                                                                                             
William K. Cheung, Ph. D.
Primary Examiner
March 25, 2021